*567The Court of Errors dismissed the writ of error, with costs, on the ground that the party might have obtained relief in the court below, if he had sought it there :
And this, although it was shown that after the entry of the judgment, and before the suing out of the writ of error, the defendant below applied to the Supreme Court to set aside the proceedings of the plaintiff for irregularity ; but it did not appear that he had asked for a correction of the specific error, relied on for a reversal of the judgment.